t c memo united_states tax_court e w richardson petitioner v commissioner of internal revenue respondent docket no filed date during the years in issue p was the sole shareholder of i i was a subch s_corporation that among other things provided management consulting services and operated an automobile dealership through one of its divisions i valued its new car and new truck inventories on the last-in_first-out lifo_method during the years in issue i owned and maintained an airplane the airplane was used in connection with i’s operation of its divisions and in providing management consulting services held when i began defining its items of inventory for its new car lifo_pool by model line rather than body size it changed the treatment of a material_item this change in item was material because it affected the computation of beginning and ending inventory since i changed the treatment of a material_item used in its overall method of inventory_accounting it changed its method_of_accounting sec_446 i r c sec_1_446-1 c income_tax regs held further i’s method_of_accounting for its new car and new truck inventories did not clearly reflect income as i inconsistently defined its items of inventory for both its new car and new truck pools sec_446 i r c sec_1_471-2 sec_1_472-8 income_tax regs held further r did not abuse her discretion in determining that i must define its items of inventory for its new car and new truck lifo pools by model code sec_446 sec_4 held further the expenses i incurred in owning and operating its airplane during the years at issue are allowable under sec_162 i r c patricia tucker for petitioner thomas f eagan for respondent memorandum findings_of_fact and opinion parr judge respondent determined deficiencies in additions to and a penalty on petitioner’s federal_income_tax for taxable years and as follows additions to tax and penalty sec sec sec_6662 year deficiency a dollar_figure dollar_figure dollar_figure -0- big_number -0- -0- dollar_figure all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated after concessions the issues for decision are whether richardson investments inc investments made an unauthorized change in method_of_accounting we hold it did whether investments’ method of inventory_accounting clearly reflected income we hold it did not whether respondent abused her discretion in determining that investments should define its items of inventory for dollar-value lifo purposes by model code we hold she did not whether investments’ claimed deductions arising from the ownership and operation of an airplane are allowable we hold that such deductions are allowable findings_of_fact some of the facts have been stipulated the stipulated facts and the accompanying exhibits are incorporated into our findings by this reference petitioner e w richardson resided in albuquerque new mexico on the date the petition was filed during the taxable years and petitioner was the sole shareholder of investments a subchapter_s_corporation investments was incorporated under the laws of the state of new mexico on date investments elected the status of an s_corporation on date prior to investments owned three subsidiaries rich ford sales rich ford leasing pursuant to a stipulation of agreed adjustments and a concession on brief by respondent the parties resolved all but four of the issues raised by the pleadings we leave it to the parties to include these adjustments in their rule_155_computations and richardson properties in the subsidiaries were liquidated into investments and thereafter operated as divisions of investments during the years at issue investments through its rich ford sales division operated a franchised ford motor co ford automobile and truck dealership in albuquerque new mexico and also held franchises for the sale of daihatsu automobiles and daihatsu and isuzu trucks prior to the taxable_year investments valued its new car and new truck inventory on the specific identification lower_of_cost_or_market first-in_first-out fifo method with its federal_income_tax return for the taxable_year investments filed form_970 application to use lifo inventory_method the commissioner electing to use the last-in_first-out lifo_method of valuing its inventory specifically investments elected to use the dollar-value link-chain earliest-acquisition method of inventory_valuation with a single lifo inventory_pool for both its new cars and new trucks investments’ federal corporate_income_tax return was audited by the commissioner as a result of that audit the commissioner issued a notice_of_deficiency the adjustments in the notice_of_deficiency were redetermined by this court in 76_tc_736 richardson i although investments checked the double-extension_method block on its form_970 respondent concedes that petitioner duly elected the link-chain_method of computing the last-in_first-out lifo value of its inventory the primary issue in richardson i was whether investments properly adopted the use of a single lifo inventory_pool in computing inventory values pursuant to the dollar-value link- chain lifo_method id pincite investments argued that it was entitled to use a single pool for new cars and new trucks and the commissioner argued that each model line3 should constitute a separate dollar-value_pool id pincite the court rejected investments’ method of utilizing a single pool for new cars and new trucks and it rejected the commissioner's single pool per model line argument id pincite rather the court held that new cars and new trucks should be placed in separate pools id pincite after the opinion in richardson i was filed date investments recomputed its taxable_year lifo inventory calculation placing new cars and new trucks in separate pools the calculation was submitted to the court under the court’s rule procedure and a decision was entered investments and the commissioner reached an agreement on investments’ inventory calculations for taxable years and conforming those calculations to the decision in richardson i for taxable years and investments amended its tax returns to conform its inventory calculations to the decision in richardson i the parties have stipulated that vehicle model lines are the different vehicle product lines offered by the manufacturers for example ford motor co offers the mustang model line the escort model line etc in its recomputations for the taxable years through investments defined the units used to compute beginning of the year value of ending inventory for its new car pool by vehicle body size body size for example in investments separated its new cars into six categories full size luxury midsize compact subcompact and escort the full- size category included eight model codes of full-size ltd automobiles the luxury category included one model code of thunderbird automobiles the midsize category included four model codes of midsize ltd automobiles and two model codes of granada automobiles the compact category included four model codes of fairmont automobiles the subcompact category included four model codes of mustang automobiles and three model codes of pinto automobiles the escort model line was introduced for the first time in starting in investments defined its new car pool inventory units by model line thus each model line was a different category eg mustang model line escort model line tempo model line etc after it began defining its new car pool inventory units by model line in place of body size investments did not restate its lifo indexes for through based on the model line classification furthermore investments did not file form_3115 application_for change in accounting_method or all references to inventory units are to the definition of the units used to compute beginning of the year value of ending inventory see discussion in sec b infra pp otherwise request respondent’s consent to change its lifo inventory_valuation method in its new truck pool for years through investments treated all of its vans e series and extended body vans s series as one inventory unit but separated its full- size pickups f series extended cab full-size pickups x series and four-door full-size pickups w series into three different inventory units by load-carrying ability ie ton 4-ton and 1-ton for and investments treated all of its full-size pickups the f x and w series as one inventory unit and all of its vans e series and extended body vans s series as another inventory unit for investments treated each of its e series vans its s series vans its f series pickups its w series pickups and its x series pickups as separate inventory units for its ranger trucks r series and aerostar vans a series investments always treated each of those model lines as one inventory unit regardless of any submodels that were introduced but it always separated its bronco trucks u series by size ie the full-size model u15 and the bronco ii models u12 and u14 in addition to operating its automobile dealership through its rich ford sales division investments among other things provided management consulting services to its operating divisions and certain other entities the other entities were pioneer ford sales inc pioneer fiesta lincoln-mercury inc fiesta lincoln heritage auto center inc heritage fiesta dodge inc fiesta dodge sunland ford inc sunland imports of albuquerque inc imports deep seal international inc deep seal horizon life_insurance co inc horizon ranch partnership ranch valley ford sales inc valley warranty protection co inc warranty theft-shield international inc theft-shield and arizona aftermarket associates inc aftermarket pioneer fiesta lincoln heritage fiesta dodge sunland and imports each owned and operated dealerships for the sale of new automobiles and trucks deep seal provided paint sealant to be applied on new vehicles at the time of sale horizon sold credit life_insurance on financed vehicles at the time of sale theft-shield provided theft protection for new vehicles warranty provided extended service warranties for new vehicles at the time of sale valley and aftermarket provided accessory parts for new vehicles at the time of sale ranch owned and operated a large cattle ranch petitioner had an ownership_interest in each of the other entities except sunland petitioner was a special trustee of a business_trust which owned sunland petitioner’s interest in the other entities varied from percent of warranty to percent of imports petitioner owned percent or more of of the other entities the management services provided by investments included consulting in the following areas accounting finance legal sales marketing and personnel management these services were provided both periodically and on an as-needed basis the fees investments charged for management services were billed and paid monthly during the taxable years and investments billed management fees of dollar_figure and dollar_figure respectively during and investments owned a lear jet model 25d airplane airplane investments used the airplane for travel associated with the operating divisions and travel associated with its management services activity in regard to the operating divisions the airplane was used by rich ford sales to transport its employees to conventions and seminars the airplane was also used to fly key management personnel to detroit michigan to respond to urgent business rich ford sales had with ford also rich ford sales used the airplane to take employees to automobile shows in connection with the management services activity investments’ employees used the airplane to travel to the following other entities during the taxable years at issue pioneer fiesta lincoln fiesta dodge heritage and sunland pioneer was located in phoenix arizona fiesta lincoln and fiesta dodge were located in san antonio texas heritage was located in kirkland washington and sunland in apple valley california the airplane allowed investments’ employees to provide management services in person to each of these out-of- town dealerships investments generally used the airplane only if four or more people needed to travel if fewer than four people were traveling the employees would usually fly commercially as use of the airplane in such circumstances was inefficient use of a private airplane saved time as employees could fly to an out-of- town dealership and return to albuquerque new mexico in the same day or they could visit two dealerships in the same day this was important because the down time associated with having a number of employees waiting for a commercial flight was costly use of the private airplane also saved travel_expenses because the reduced travel time often reduced the room and board costs that would be associated with commercial travel overall the airplane was flown a total of dollar_figure and dollar_figure hours for taxable years and respectively the airplane was flown dollar_figure and dollar_figure hours for management services for taxable years and respectively accordingly the airplane was used percent and percent of the time in and respectively for management services the airplane was also used to fly employees to conventions seminars and training in it was used dollar_figure hours for this purpose or percent of its total use in addition the airplane was flown for crew training maintenance repair and testing purposes this use amounted to dollar_figure hours in and dollar_figure hours in representing percent and percent of the total use respectively finally petitioner used the airplane wholly or partially for personal reasons on five occasions during the years at issue petitioner used the airplane for hours in and hours in or percent and percent of the total time respectively when the airplane was used to provide management services airplane service fees incurred for such travel were billed separately from the management fees in these situations the airplane pilot would prepare the airplane service bill and investments’ accounting department would process the bill and separately charge the customer involved for the years at issue the airplane rental fees charged the other entities were dollar_figure per hour plus out-of-pocket expenses of investments’ employees for meals entertainment and lodging the airplane pilot set the dollar_figure hourly airplane rental fee based on the anticipated expenses associated with hours of billable flight time that estimated hourly fee was low for and but the estimated fee was subsequently adjusted upward when petitioner used the airplane for personal_use he was billed for and paid the direct costs of the flights these direct costs included for example fuel hangar storage tie-down etc for each flight these charges varied from dollar_figure per hour to dollar_figure per hour during and investments’ total costs of owning operating and maintaining its airplane exclusive of pilot salary during and were dollar_figure and dollar_figure respectively investments collected a separate rental fee from pioneer fiesta lincoln fiesta dodge heritage ranch and sunland for_the_use_of its airplane during and the airplane rental fees collected by investments during and were dollar_figure and dollar_figure exclusive of meals lodging etc respectively opinion the issues in the instant case fall into two principal groups which we will discuss under separate headings accounting for inventories and airplane expenses accounting for inventories to set the stage for our review of respondent's determinations a discussion of the dollar-value lifo_method of inventory_accounting used by investments to determine its ending inventory is helpful a dollar-value lifo sec_471 requires the use of inventories whenever necessary in order to clearly reflect income sec_471 76_tc_708 the regulations define necessary as being whenever the production purchase or sale of merchandise is an income-producing factor sec_1_471-1 income_tax regs when inventories are required they must be maintained on a basis that conforms as nearly as possible to the best_accounting_practice in the taxpayer's trade_or_business and that most clearly reflects income sec_471 fox chevrolet inc v commissioner supra pincite in a merchandising business gross_income from sales means total sales less cost_of_goods_sold cogs sec_1_61-3 income_tax regs cogs for the year is determined by subtracting the value of ending inventory from the sum of the value of beginning_inventory and the cost of purchasing or producing goods during the year 78_tc_705 as a general_rule taxpayers will want to keep ending inventory as low as possible so that cogs which is an offset to gross_receipts is made as large as possible thereby minimizing gross_income 97_tc_120 sec_472 permits taxpayers to value their inventories under the lifo_method in contrast to the fifo method of inventory_valuation which treats the first goods acquired as the first goods sold the lifo_method of inventory_valuation treats the last goods acquired as the first goods sold sec_472 fox chevrolet inc v commissioner supra pincite accordingly under the lifo_method the earliest goods acquired are treated as the goods remaining in ending inventory fox chevrolet inc v commissioner supra pincite during a period of rising costs the use of the lifo_method generally results in lower taxes because ending inventory will be lower and therefore cogs will be higher 82_tc_726 the theory behind lifo is that income may be more accurately determined by matching current costs against current revenues thereby eliminating from earnings any artificial profits resulting from inflationary increases in inventory costs id pincite in computing lifo inventory values two basic approaches are used the specific-goods method and the dollar-value_method hamilton indus inc sub v commissioner supra pincite see sec_1_472-2 sec_1_472-8 income_tax regs we have previously compared the specific-goods lifo_method with the dollar-value lifo_method under the specific-goods method the physical quantity of homogeneous items of inventory at the end of the taxable_year is compared with the quantity of like items in the beginning_inventory to determine whether there has been an increase or decrease during the year because the specific-goods method requires the matching of physical units practically speaking it is only used as a method for valuing inventories in those industries with inventories which contain a limited number of items with quantities that are easily measured in units in contrast to the specific-goods method the dollar-value_method measures increases or decreases in inventory quantities not in terms of physical units but in terms of total dollars thus to determine whether there has been an increase or decrease in the inventory during the year the ending inventory is valued in terms of total dollars that are equivalent in value to the dollars used to value the beginning_inventory because it is not predicated upon the matching of specific items use of the dollar-value_method permits the application of the lifo principle in those industries with complex inventories containing a vast number of items 72_tc_447 citations omitted investments used the dollar-value lifo_method to calculate its ending inventory under the dollar-value_method inventory is grouped into pools composed of items hamilton indus inc sub v commissioner supra pincite sec_1_472-8 income_tax regs to determine whether there has been a change in inventory value from the prior year the current_year aggregate cost of the items in ending inventory for each pool is valued at base-year_cost base-year_cost is the aggregate cost of all items in the pool at what they cost or would have cost as of the beginning of the taxable_year for which the lifo_method was first adopted sec_1_472-8 income_tax regs after converting the current_year ending inventory from current-year cost to base-year_cost the value of the beginning and ending inventory in terms of base-year_cost is compared to determine whether an increase or decrease in inventory value has occurred id thus to ascertain whether a taxpayer’s ending inventory has increased or decreased in real quantity terms it is necessary to compare the value of the beginning and ending inventories of a particular taxable_year expressed in terms of the same dollar in the case of a retailer such as investments the regulations provide that the inventory shall be grouped by major lines types or classes of goods sec_1_472-8 income_tax regs investments pursuant to 76_tc_736 used two pools one for new cars and one for new trucks equivalent ie base-year_cost schneider federal income_taxation of inventories sec pincite the regulations contain four alternative approaches to determine base-year_cost the double-extension_method the index_method the link-chain_method and the retail_method sec_1_472-8 income_tax regs investments used the link- chain method of computing the base-year_cost of the inventory in its lifo pools more specifically investments used the link-chain dual- index_method for the determination of quantity changes and for the valuation of increments in its lifo pools under the dual- index_method a cumulative deflator_index is used to value ending inventory at base-year_cost and a layer-valuation index is used to value increments in the pool each year investments calculates an annual and a cumulative deflator_index for each pool in order to convert current_year ending inventory at actual cost to what it would be at base- although the regulations do not contain a specific description of the link-chain methodology or an example of such methodology the parties have stipulated that investments’ link- chain methodology as described below was appropriate for a more detailed description of the link-chain methodology see revproc_92_79 sec_4 1992_2_cb_457 describing alternative_lifo_method for automobile dealers see also schneider federal income_taxation of inventories sec b pincite- in arriving at the actual cost of its ending inventory in its new car and new truck pools each year investments uses the actual invoice cost of each vehicle in inventory year cost to compute the annual deflator_index investments divides the ending inventory at actual cost by the beginning of the year value of ending inventory this results in a current_year annual deflator_index the current_year annual deflator_index is then multiplied by the annual deflator_index from all prior years to arrive at the cumulative deflator_index the ending inventory on the books at actual cost is then divided by the cumulative deflator_index to arrive at the ending inventory expressed at base-year_cost once ending inventory at base-year_cost is computed it is compared to beginning_inventory at base-year_cost see sec_1_472-8 income_tax regs if ending inventory valued at base-year_cost exceeds beginning_inventory at base-year_cost investments divided the total beginning of the year number of vehicles for each unit of inventory eg model line by the total beginning of the year cost for all the vehicles in that unit resulting in an average cost for the unit this average cost was then multiplied by the number of vehicles on hand and in transit at yearend for that particular unit to determine the beginning of the year value of ending inventory for the unit the total for each unit was then summed to reach beginning of the year value of ending inventory comparing the link-chain_method with the double-extension method one commentator has noted the basic approach of the link-chain_method is comparable to the double-extension_method except that the base_year is rolled forward each year thus instead of referring back to a fixed_base period for purposes of pricing items each years’s current costs are restated in terms of the prior year’s costs these costs may then be indexed back to the base_year through the use of a cumulative price index schneider supra pincite fn refs omitted there is an increment in inventory see id the lifo value of such increment is then computed see id and the increment is added to beginning_inventory for the pool to determine the current year’s lifo ending inventory for the pool see id see also fox chevrolet inc v commissioner t c pincite n if ending inventory valued at base-year_cost is less than beginning_inventory at base-year_cost there is a decrement in inventory see sec_1_472-8 income_tax regs when there is decrement the current year’s lifo ending inventory is the beginning_inventory reduced by the decrement see id once the total lifo ending inventory is calculated the ending inventory figure is subtracted from the sum of the values for beginning_inventory and purchases during the year to produce the cogs for the current_year fox chevrolet inc v commissioner supra pincite b unauthorized change in method_of_accounting respondent determined that investments made an unauthorized change in method_of_accounting when it changed the definition of its inventory units for its new car pool from model code10 to the parties have stipulated that vehicle model code is synonymous with vehicle body style for the remainder of the opinion we will use model code to refer to both model code and body style furthermore the parties have stipulated that a vehicle model code is a code given to each vehicle by the manufacturer that differentiates the different body configurations and interior styling packages of vehicles within each model line eg a two-door sports model a four-door sedan with standard interior etc body size in its inventory computations subsequent to richardson i in the alternative respondent determined that investments made an unauthorized change in method_of_accounting when it changed the definition of its inventory units for its new car pool from body size to model line in taxable_year petitioner asserts that investments did not make an unauthorized change in method_of_accounting in either instance sec_446 provides that a taxpayer who changes the method_of_accounting on the basis of which he regularly computes his income in keeping his books shall before computing his taxable_income under the new method secure the consent of the secretary the internal_revenue_code does not define the phrase change in method_of_accounting however the regulations under sec_446 provide that a change in the method_of_accounting includes a change in the overall plan of accounting for gross_income or deductions or a change in the treatment of any material_item used in such overall plan sec_1_446-1 income_tax regs furthermore with respect to inventories the regulations provide a change in an overall plan or system of identifying or valuing items in inventory is a change in method_of_accounting also a change in the treatment of any material_item used in the overall plan for identifying or valuing items in inventory is a change in method_of_accounting sec_1_446-1 income_tax regs consent is requested by filing an application on form_3115 sec_1_446-1 income_tax regs the regulations define material_item as any item which involves the proper time for the inclusion of the item in income or the taking of a deduction sec_1_446-1 income_tax regsdollar_figure the regulations also define certain situations in which a change does not rise to the level of a change in method_of_accounting specifically sec_1_446-1 income_tax regs provides a change in method_of_accounting does not include correction of mathematical or posting errors or errors in the computation of tax_liability also a change in method_of_accounting does not include adjustment of any item_of_income or deduction which does not involve the proper time for the inclusion of the item_of_income or the taking of a deduction a change in the method_of_accounting also does not include a change in treatment resulting from a change in underlying facts unauthorized change after richardson i respondent determined that investments originally elected to define its inventory units for its new car pool by model code but sec_472 and the regulations thereunder provide more specific guidance on when a change in method occurs in the lifo_method of accounting sec_472 provides that a taxpayer may not change from the lifo_method to another method of inventory_accounting without the consent of the commissioner with respect to the dollar-value_method of lifo the regulations provide that a taxpayer may not change its pricing method eg link-chain_method without the consent of the commissioner sec_1 e income_tax regs in addition the regulations provide that any change in pooling used in computing lifo_inventories requires the consent of the commissioner sec_1_472-8 income_tax regs here respondent does not argue that investments changed its overall_method_of_accounting for inventory ie the dollar-value lifo_method nor does she argue that investments changed its overall pricing method or the number of pools it utilized made an unauthorized change in method_of_accounting when it changed the definition of such units to body size in its lifo inventory computations subsequent to richardson i petitioner asserts that investments elected to define its inventory units for its new car pool by body size and it consistently applied the body size definition from the year of election through the computations subsequent to richardson i in the alternative petitioner asserts that respondent implicitly consented to a body size definition of its inventory units to determine the scope of a taxpayer’s lifo election we examine the facts and circumstances of the case 88_tc_1069 in first natl bank we addressed the issue of whether a taxpayer had elected to include soil aggregate in its lifo inventory after analyzing the scope of the taxpayer’s business the information provided on its form_970 its tax returns and other business records we held that the taxpayer had elected to include the soil aggregate in its lifo inventory id pincite0 petitioner has the burden_of_proof on this issue rule a there is some language in richardson i which suggests that investments defined its inventory units by model code richardson invs inc v commissioner t c pincite however as discussed more fully infra p this finding was not material to the decision in that case furthermore investments' comptroller and investments' c p a both testified that investments never defined its inventory units for its new car pool by model code the weight of the evidence in this case suggests that investments never defnied its inventory units for its new car pool by model code and we so find unauthorized change in taxable_year respondent determined that investments made an unauthorized change in the treatment of a material_item when it changed the definition of its inventory units for its new car pool from body size to model line in taxable_year petitioner asserts that investments’ change in definition of its inventory units was not a change in the treatment of a material_item used in its dollar- value lifo_method of inventory accountingdollar_figure petitioner initially argues that investments did not change the treatment of an item essentially petitioner argues that the definition of the units used to compute beginning of the year value of ending inventory did not serve to define its items of inventory for dollar-value lifo purposes respondent disagrees under the dual-index link-chain_method beginning of the year value of ending inventory serves as the denominator in both the annual deflator_index computation and the layer-valuation petitioner does not argue that investments could change its method_of_accounting without respondent's consent as did the taxpayers in foley v commissioner t c and 55_tc_1101 in any event we would find these cases distinguishable as investments regularly used a body size definition of item prior to cf foley v commissioner supra pincite silver queen motel v commissioner supra pincite convergent technologies inc v commissioner tcmemo_1995_320 index computation the annual deflator_index and the layer- valuation index are indexes of price change between the prior year and the current_year therefore the denominator of each index computationally represents the aggregate of all items in ending inventory at beginning of the year value when investments defined the units used to compute beginning of the year value of ending inventory it was in substance defining its items of inventory thus when investments changed the definition of its inventory units from body size to model line it changed its definition of an item of inventory for purposes of sec_1_446-1 and c income_tax regs petitioner next argues that even if the units used in the computation are items for sec_446 purposes the change from body size to model line was not a change in item for sec_446 purposes as such change was a permissible refinement or delineation of investments’ existing item definition we have previously determined that new or separate items may be created or arise in a taxpayer’s dollar-value lifo_pool 97_tc_120 82_tc_726 wendle ford sales inc v commissioner t c at dollar_figure more these cases dealt with the double-extension_method of valuing the base-year_cost of ending inventory however since the double extension method and the link-chain_method are both concerned with valuing the taxpayer’s items in a pool sec_1_472-8 income_tax regs the analysis in these cases is relevant in the case at bar even though investments utilized the link-chain_method of pricing its items of inventory specifically we have found that if goods or products have substantially dissimilar characteristics whether in terms of their physical nature wendle ford sales inc v commissioner supra pincite or whether in terms of cost amity leather prods co v commissioner supra pincite these goods or products are properly treated as new or separate items hamilton indus inc sub v commissioner supra pincite-dollar_figure furthermore a reconstruction of base-year_cost for a new or separate item will not be treated as a change in method_of_accounting under sec_446 see amity leather prods co v commissioner supra pincite see also sec_1_446-1 income_tax regs in analyzing whether a new or separate item was created or arose in taxable_year we note that petitioner does not allege that the physical character or cost of investments’ new car inventory substantially changed between taxable years and furthermore the record does not indicate that such a change occurred rather it appears that investments changed its definition of its items of inventory without the predicate change in facts required by the previously noted exception for the creation of a new or separate item accordingly we hold that investments' change in definition of its items of inventory was not due to the creation of a new or separate item amity leather to determine whether a new or separate item exists we examine the facts and circumstances of the case 72_tc_447 prods co v commissioner supra pincite wendle ford sales inc v commissioner supra pincite petitioner next argues that even if a change in the treatment of an item is found to have occurred in taxable_year the change does not rise to the level of a change in method_of_accounting because such change was merely a change in valuation in support of this argument petitioner relies on the regulatory exception for a change in underlying facts sec_1_446-1 income_tax regs and the case of 603_f2d_165 in baltimore o r r the court found that the taxpayer had not changed its method_of_accounting by changing to a valuation formula that more accurately estimated salvage_value finding that such a change was merely a change in underlying fact id pincite the objective of inventory_accounting is to value inventories 54_tc_1749 affd in part and revd in part 467_f2d_1184 7th cir see fox chevrolet inc v commissioner t c pincite accordingly any change in inventory_accounting can be characterized as a change in valuation thus under petitioner’s argument any change in inventory_accounting could be characterized as a change in underlying fact and therefore not a change in method_of_accounting we reject petitioner’s argument as it is plainly at odds with sec_446 and sec_1_446-1 income_tax regs furthermore the case of baltimore o r r v united_states supra is inapposite herein because unlike the case at bar that case did not involve an inventory_accounting issue 101_tc_1 having found that investments changed the treatment of an item of inventory and that the change did not meet the exception for a new or separate item we now must examine whether the item changed was material the regulations define material_item as any item which involves the proper time for the inclusion of the item in income or the taking of a deduction sec_1 e ii a income_tax regs in accord with the regulatory definition of material_item we have previously found that the essential characteristic of a material_item is that it determines the timing of income or deductions hamilton indus inc sub v commissioner supra pincite 93_tc_500 primo pants co v commissioner t c at dollar_figure thus we have held that a change in the method of determining both beginning and ending inventory although these cases deal with a change in method of accounting for purposes of sec_481 they are relevant to our analysis herein because sec_481 defers to sec_446 for the definition of change in method_of_accounting 101_tc_1 78_tc_705 sec_1_481-1 income_tax regs is a change in the treatment of a material_item and therefore constitutes a change in method_of_accounting hamilton indus inc sub v commissioner supra pincite wayne bolt nut co v commissioner supra pincite investments changed its definition of its items of inventory for its new car pool from body size to model line in taxable_year this change caused investments’ annual and cumulative indexes to be lower than they would have been had investments continued using a body size definition of item for example the taxable_year cumulative deflator_index for the new car pool under a body size definition of item would be while the cumulative deflator_index under a model line definition would be investments’ taxable_year yearend new car inventory at actual cost was dollar_figure accordingly under a body size definition of item investments’ taxable_year ending inventory for new cars at base-year_cost would be dollar_figure in contrast under a model line definition of item its ending inventory at base-year_cost would be dollar_figure big_number and big_number respectively since the annual and cumulative indexes would be lower under the model line definition of item investments’ ending inventory at base-year_cost would be higher although a higher base-year_cost of ending inventory will generally produce higher taxable_income ie cogs will be lower taxpayers may nevertheless desire a higher base-year_cost of ending inventory in a given year to avoid liquidating a lifo_layer causing a match of historical costs against current revenues thus depending on a taxpayer’s particular set of facts and circumstances it may be advantageous to have a lower annual deflator_index when investments changed its definition of its items of inventory which resulted in lower annual and cumulative indexes and therefore affected the computation of beginning and ending inventory the change was a change in the treatment of a material_item hamilton indus inc sub v commissioner t c pincite wayne bolt nut co v commissioner supra pincite primo pants co v commissioner supra pincite after changing its definition of items for its new car pool from body size to model line in taxable_year investments did not file a form_3115 application_for change in accounting_method or otherwise request respondent’s consent to change its lifo inventory_valuation methoddollar_figure therefore we hold that investments changed its method_of_accounting without respondent’s consentdollar_figure the purpose of the sec_446 consent requirement is to enable the commissioner to prevent distortions of income that often accompany changes in accounting methods by withholding her consent until the taxpayer agrees to adjustments that will prevent duplications or omissions of items of income and expense 25_tc_1086 affd 240_f2d_958 2d cir see sec_481 respondent also determined that investments changed its method_of_accounting when it changed the definition of its items of inventory for its new truck pool at trial and on brief petitioner argued that the change from body size to model line in investments' new car pool was not a change in method_of_accounting however petitioner did not specifically address the change in method_of_accounting issue with respect to investments' continued c review of determinations made under sec_446 clear reflection even though a taxpayer is restricted from changing its method_of_accounting without the commissioner's consent the commissioner can change the taxpayer's method when the existing method does not clearly reflect income sec_446 respondent determined that investments’ method_of_accounting for its new car and new truck inventories did not clearly reflect income petitioner asserts that investments’ method_of_accounting for its new car and new truck inventories did clearly reflect income inventory_accounting is governed by sec_446 and sec_471 439_us_522 sec_446 and sec_471 vest the commissioner with wide discretion in matters of inventory_accounting and give her wide latitude to adjust a taxpayer’s method_of_accounting for inventory so as to clearly reflect income id pincite hamilton indus inc sub v commissioner supra pincite accordingly the commissioner's determination with respect to clear_reflection_of_income is entitled to more than the usual presumption of correctness and the taxpayer bears a heavy burden of overcoming a determination that a method_of_accounting does not clearly reflect income hamilton indus inc sub v commissioner supra pincite 88_tc_1500 however if a continued new truck pool accordingly we find that petitioner conceded this issue taxpayer establishes that a method_of_accounting clearly reflects income the commissioner may not disturb the taxpayer's choice 104_tc_367 98_tc_457 affd 58_f3d_413 9th cir whether a taxpayer’s method_of_accounting clearly reflects income is a question of fact and the issue must be decided on a case-by-case basis ansley- sheppard-burgess co v commissioner supra pincite rlc indus co v commissioner supra pincite hamilton indus inc sub v commissioner supra pincite sec_446 requires a taxpayer to compute taxable_income under the method_of_accounting it regularly uses in keeping its books sec_446 however provides if no method_of_accounting has been regularly used by the taxpayer or if the method used does not clearly reflect income the computation of taxable_income shall be made under such method as in the opinion of the secretary does clearly reflect income the commissioner's authority under sec_446 reaches not only overall methods_of_accounting but also a taxpayer's method_of_accounting for specific items of income and expense 102_tc_87 affd 71_f3d_209 6th cir 91_tc_1101 affd 882_f2d_820 3d cir sec_1_446-1 income_tax regs in regard to inventory_accounting the regulations establish two distinct tests to which an inventory must conform it must conform as nearly as may be to the best_accounting_practice in the trade_or_business and it must clearly reflect the income sec_1 a income_tax regs furthermore the regulations provide that in order to clearly reflect income the inventory practice of a taxpayer should be consistent from year to year and greater weight is to be given to consistency than to any particular method of inventorying or basis of valuation sec_1_471-2 income_tax regs in addition the regulations addressing dollar-value lifo provide any taxpayer may elect to determine the cost of his lifo_inventories under the so-called dollar-value lifo_method provided such method is used consistently and clearly reflects the income of the taxpayer sec_1_472-8 income_tax regs the foregoing regulations unequivocally indicate that consistent application of a method_of_accounting is necessary for the method to clearly reflect income sec_446 sec_1 b a income_tax regs accordingly if a method of inventory_accounting is not consistently applied this fact alone may cause the method not to clearly reflect income our case law has also recognized the significance of the consistency_requirement when examining whether a method_of_accounting clearly reflects income 49_tc_275 42_tc_926 affd 357_f2d_656 9th cir 36_tc_142 supplementing 32_tc_437 25_tc_1086 affd 240_f2d_958 2d cir investments defined its items of inventory for its new car pool by body size for taxable years through despite this general body size definition of item investments treated the escort model line as a separate item for taxable_year this treatment of the escort model line was inconsistent with its method of defining its items of inventory subsequently in taxable_year investments began defining its items of inventory for its new car pool by model line this definition of its items of inventory for its new car pool was inconsistent with its existing method of defining its items of inventory in its new truck pool investments variously defined its items of inventory by body type ie all vans as one item load carrying ability body size and model line each change in the definition of its items of inventory for its new truck pool represented an inconsistent application of its method of defining its items of inventory investments’ inconsistent definition of its items of inventory for both its new car and new truck lifo pools strikes at the heart of the requirement that a taxpayer’s inventory_accounting must clearly reflect income investments’ inconsistent definition of its items of inventory violates the clear reflection rules of the code sec_446 the regulations sec_1_471-2 and sec_1_472-8 income_tax regs and our case law eg fort howard paper co v commissioner supra pincite investments’ inventory practice was inconsistent from year to year and therefore its method of inventory_accounting does not clearly reflect incomedollar_figure abuse_of_discretion respondent determined that investments should define its items of inventory for both its new car and new truck pools by model code petitioner asserts that such a determination was an abuse_of_discretion once the commissioner determines that a taxpayer's method does not clearly reflect income she may select for the taxpayer a method which in her opinion does clearly reflect income sec_446 hamilton indus inc sub v commissioner t c pincite the taxpayer has the burden of showing that the method selected by the commissioner is incorrect and that burden is extremely difficult to carry photo-sonics inc v commissioner supra pincite accordingly the commissioner’s determination will not be set_aside unless shown to be clearly unlawful or plainly arbitrary thor power tool co v commissioner u s pincite hamilton indus inc sub v commissioner supra pincite richardson invs inc v commissioner t c pincite respondent made alternative arguments as to why investments' method of defining its items of inventory did not clearly reflect income having disposed of the clear reflection issue we need not address these alternative arguments the code and the regulations do not define the term item amity leather prods co v commissioner t c pincite wendle ford sales inc v commissioner t c pincite however we have previously addressed the definition of the term for purposes of the dollar-value lifo_method see hamilton indus inc sub v commissioner supra amity leather prods co v commissioner supra wendle ford sales inc v commissioner supradollar_figure in our prior cases we have found that the proper definition of an item for dollar-value lifo purposes depends on the specific facts and circumstances of the case wendle ford sales inc v commissioner supra pincite furthermore we have found that we must examine the facts and circumstances of the case in light of the objectives of the dollar-value lifo_method see hamilton indus inc sub v commissioner supra pincite amity leather prods co v commissioner supra pincite wendle ford sales inc v commissioner supra pincite a major objective of the lifo_method is to eliminate from earnings any artificial profits resulting from inflationary increases in inventory costs amity leather prods co v commissioner supra pincite consequently the dollar-value_method is designed to ensure that any increase in the cost of property passing through the inventory during the year is reflected in the cost_of_goods_sold hamilton indus inc see supra note sub v commissioner supra pincite to properly reflect increases attributable to inflation we have noted that the goods contained in a taxpayer’s item categories must have similar characteristics because a system which groups like goods together and separates dissimilar goods permits cost increases attributable to inflation to be isolated and accurately measured id fn ref omitted therefore we have found that a narrower definition of an item within a pool will generally lead to a more accurate measure of inflation ie price index and thereby lead to a clearer reflection of income amity leather prods co v commissioner supra pincite we have articulated another objective of dollar-value lifo and a related consideration in determining the proper definition of an item we have noted that the dollar-value lifo_method does not require the matching of specific goods in opening and closing inventories but focuses on the total dollars invested in inventory wendle ford sales inc v commissioner supra pincite accordingly minor modifications to an item should not cause the item to be treated as new or separate id pincite this freedom from having to take into account minor technological changes in a product represents a major objective of the dollar-value approach id pincite thus we have cautioned that the definition of an item of inventory must not be so narrow as to impose unreasonable administrative burdens upon a taxpayer thus rendering impractical the taxpayer’s use of the dollar-value lifo_method of inventory_valuation amity leather prods co v commissioner supra pincite petitioner asserts that in richardson i we rejected the commissioner's determination that investments should define its items by model line accordingly petitioner argues that respondent’s determination in this case is an abuse_of_discretion as he argues that we have already rejected a model line definition of item which is less restrictive than a model code definition of item we disagree with petitioner’s reading of richardson i in 76_tc_736 the primary issue was whether investments properly adopted the use of a single lifo inventory_pool in computing inventory values pursuant to the dollar-value link-chain lifo_method id pincite respondent’s alternative argument in richardson i was that investments must compute a separate yearly index for each item of a pool which indexes will in aggregate represent the yearly index for the pool id pincite rejecting this argument the court found that as long as petitioner selects a representative portion of the inventory in a particular pool to compute an index for the pool under the link-chain_method the computation will be valid id thus we did not address the proper scope of an item ie whether items of inventory should be defined by model line rather we merely indicated that the taxpayer could use a combination of the link-chain_method and the index_method to price its lifo inventoriesdollar_figure petitioner next argues that respondent’s proposed definition of item is so narrow as to effectively require investments to use the specific goods lifo_method we disagree with petitioner’s assertion requiring investments to use a model code definition of item is not tantamount to placing investments on the specific_goods_method of lifo as the model code definition of an item does not require investments to match specific goods in opening and closing_inventory simply put even though the definition of an item is narrower investments is still free to use the dollar- value lifo_method finally petitioner argues that the model code definition of an item is too narrow and that respondent abused her discretion by requiring investments to use that definition petitioner does not specify why the model code definition of an item is too narrow and we have previously found that a narrower definition of an item more clearly reflects income amity leather prods co v commissioner supra pincite furthermore since petitioner has stipulated that investments has all of the data necessary to implement a model code definition of an item petitioner cannot we note that in this case the parties have stipulated that investments has never double extended a representative portion of its new car and new truck inventory but has always double extended its entire inventory argue that the model code definition would be administratively burdensome to implement based on the foregoing petitioner has failed to demonstrate that the method selected by respondent was clearly unlawful or plainly arbitrary therefore we hold that respondent’s determination must be upheld and investments must utilize a model code definition of an itemdollar_figure thor power tool co v commissioner u s pincite hamilton indus v commissioner t c pincite airplane expenses respondent disallowed the deductions arising from investments' operation of the airplane to the extent that such deductions exceeded the airplane rental fees it received respondent based her determination on alternative arguments specifically respondent argued that the excess expenses were incurred primarily for the benefit of petitioner not ordinary and necessary or unreasonable in amount petitioner asserts that the excess expenditures are allowable deductions are a matter of legislative grace and the taxpayer bears the burden of proving that he is entitled to the respondent’s determination effects a change in investments’ method_of_accounting accordingly respondent may make a sec_481 adjustment 395_f2d_500 10th cir sec_481 adjustment applies to subch s shareholders affg tcmemo_1967_125 97_tc_120 the parties may include this adjustment in their rule_155_computations deductions claimed rule a 503_us_79 sec_162 allows a taxpayer to deduct ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business if a corporation owns and maintains property primarily for the benefit of a shareholder the deductions arising from such property will not be allowable as such deductions are not incurred in carrying_on_a_trade_or_business 275_f2d_578 7th cir affg tcmemo_1958_104 82_tc_335 55_tc_94 37_tc_650 see 105_tc_166 in contrast where the acquisition and maintenance of property such as an automobile or residence is primarily associated with profit- motivated purposes and personal_use can be said to be distinctly secondary and incidental a deduction for maintenance_expenses and depreciation will be permitted international artists ltd v commissioner supra pincite furthermore if substantial business and personal motives exist allocation of the expenditures becomes necessary id pincite see also international trading co v commissioner supra pincite 8_tc_654 in addition to the requirement that deductions be incurred in the conduct_of_a_trade_or_business sec_162 provides that a deduction will be allowable only if it is ordinary and necessary an ordinary_expense is one that is normal or common in the particular trade_or_business 565_f2d_1388 9th cir remanding tcmemo_1973_223 97_tc_670 an expense is necessary if it is appropriate and helpful in carrying on the trade_or_business noyce v commissioner supra pincite see also palo alto town country village inc v commissioner supra pincite finally for an expense to be considered ordinary and necessary it must also be reasonable in amount in relation to its purpose noyce v commissioner supra pincite sherman v commissioner tcmemo_1982_582 harbor medical corp v commissioner tcmemo_1979_291 affd without published opinion 676_f2d_710 9th cir we examine the facts and circumstances of the particular case to determine whether an expense is ordinary and necessary palo alto town country village inc v commissioner supra pincite noyce v commissioner supra pincite- respondent first argues that the airplane expenditures were incurred primarily for the personal benefit of petitioner respondent does not premise this argument on petitioner’s concededly personal_use of the airplane which accounted for percent and percent of the total use of the airplane for and as petitioner paid the actual cost associated with such secondary and incidental_use of the airplane rather respondent focuses on petitioner’s relationship with the other entities and the use of the airplane in providing management services to those entities during the taxable years at issue the airplane was used to transport investments’ employees to six of the other entities so that the employees could provide management services since petitioner had an ownership_interest in five of these six entities respondent argues that the airplane was used primarily to benefit petitioner as an owner of these entities not to benefit investments basically respondent argues that the airplane was used to improve the value of the other entities by making investments’ employees available for management consultations it is true that the airplane facilitated the availability of investments’ employees to the other entities accordingly assuming the management services were beneficial to the other entities it is true that the expenses of the airplane benefited petitioner since he had an ownership_interest in all but one of the other entities serviced during the taxable years at issue nonetheless we find this was an incidental benefit of the acquisition and maintenance of the airplane we find that investments owned and maintained the airplane primarily for the benefit of its business-related activities including its management services activity and its rich ford sales activity investments charged substantial fees for its management services during the years at issue in addition when the airplane was used in the conduct of the management services activity investments received reimbursements for some of the actual costs associated with the maintenance of the airplane overall percent and percent of the airplane's total flight time during taxable years and respectively was associated with providing management services in addition percent of the airplane’s total flight time for taxable_year was for the benefit of rich ford sales in contrast to this substantial business-related use petitioner’s actual use of the airplane was minor and he paid for such use accordingly we reject respondent’s argument that the airplane was maintained primarily for the benefit of petitioner and we hold that the airplane was owned and maintained primarily for the benefit of investments' business activities respondent next argues that the airplane expenditures were not allowable because they were not ordinary and necessary each of the other entities was a substantial distance from albuquerque new mexico by maintaining an airplane investments could provide the other entities with management accounting and legal support within a short time period in addition the airplane enabled investments’ employees to visit more than one of the other entities in a single day and it allowed the employees to visit one of the other entities for part of the day and return to investments’ home_office for the remainder of the day based on the location of the other entities the service provided the other entities and investments' conduct of a management consulting service we find that investments’ maintenance of an airplane was an ordinary_expense see palo alto town country village inc v commissioner supra pincite harbor medical corp v commissioner tcmemo_1979_291 next we must examine whether the expense of maintaining the airplane was necessary the airplane was used by investments in the conduct of both rich ford sales and in the provision of management services use of the airplane in either activity produced time and cost savings the airplane produced time savings in that it allowed investments’ employees to travel when necessary not when commercial flights were available furthermore the airplane allowed investments’ employees to visit more than one location in a single day which often could not be accomplished on a commercial schedule the airplane also saved other travel_expenses as traveling in day instead of or more days as would be required via commercial airlines saved room and board expenditures the airplane also allowed investments to quickly respond to emergency situations arising in either the rich ford sales business or in the management services activity based on the foregoing facts and circumstances we find that the ownership and maintenance of the airplane were both appropriate and helpful to investments accordingly we find the expenditures arising from the ownership and maintenance of the plane were necessary finally respondent argues that the airplane expenditures were unreasonable in amount compared to the objectives to be accomplished investments’ total costs of owning operating and maintaining its airplane exclusive of pilot salary during and were dollar_figure and dollar_figure respectively however as noted above we have found that the airplane was both an ordinary_and_necessary_expense of the operation of investments’ rich ford sales division and the operation of its management services activity the latter activity alone generated management fees of dollar_figure and dollar_figure for taxable years and respectively in addition investments received reimbursements for airplane expenditures of dollar_figure and dollar_figure exclusive of meals lodging etc for and respectively although the airplane expenditures were large for the taxable years at issue use of the airplane was an ordinary and necessary part of investments' businesses and generated substantial income during the years at issue accordingly we find that the expenditures associated with owning and maintaining the airplane for the years at issue were reasonable to reflect the foregoing decision will be entered under rule
